USCA4 Appeal: 22-6451      Doc: 7         Filed: 08/26/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6451


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        STERLING VERNARD GREEN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:06-cr-01322-TLW-4)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Sterling Vernard Green, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6451      Doc: 7         Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Sterling Vernard Green appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.         After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Green’s motion.

        See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

        Accordingly, we affirm for the reasons stated by the district court. United States v. Green,

        No. 4:06-cr-01322-TLW-4 (D.S.C. Apr. 1, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2